Allowable Subject Matter
Claims 1-4, 8, 11 and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Seydoux et al. [US Patent Application Publication Number 2011/133740 A1], fails to anticipate or render obvious select at least two of the plurality of antennas as a first transmitter antenna and a first receiver antenna of a transmitter and receiver antenna pair, wherein the control unit selects the at least two antennas based on their tilt angles at least reducing signals from layers between the first transmitter antenna and the first receiver antenna, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 14 is allowed because the closest prior art, Seydoux et al. [US Patent Application Publication Number 2011/133740 A1], fails to anticipate or render obvious a plurality of antennas of a wellbore tool, each antenna of the plurality of antennas having a tilt angle with respect to a longitudinal axis of the wellbore tool; a control unit operable to, select two antennas of the plurality of antennas based on their tilt angles as a deep measurement transmitter and receiver pair to perform one or more deep measurements; select two antennas of the plurality of antennas based on their tilt angles as a shallow measurement transmitter and receiver pair to perform one or more shallow measurements, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art, Seydoux et al. [US Patent Application Publication Number 2011/133740 A1], fails to anticipate or render obvious selecting a first transmitter antenna with a first tilt angle and a first receiver antenna with a second tilt angle as a first transmitter and receiver antenna pair, wherein selecting the first transmitter antenna and the first receiver antenna is based on the first tilt angle and the second tilt angle reducing contributions to a shallow measurement signal from regions between the first transmitter antenna and the first receiver antenna; selecting a second transmitter antenna with a third tilt angle and a second receiver antenna with a fourth tilt angle as a second transmitter and receiver antenna pair, wherein selecting the second transmitter antenna and the second receiver antenna is based on the third tilt angle and the fourth tilt angle reducing contributions to a deep measurement signal from regions between the second transmitter antenna and the second receiver antenna, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862